DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-4 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a computing unit” recited in L5 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a control unit” recited in L7 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a position determination unit” recited in L5 of claim 2 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a Global Navigation Satellite System (GNSS), Global Positioning System (GPS), Global Navigation Satellite System (GLONASS), Galileo positioning system and/or BeiDou Navigation Satellite System as described in para. [0016]. Therefore, the limitation is being interpreted as requiring a Global Navigation Satellite System (GNSS), Global Positioning System (GPS), Global Navigation Satellite System (GLONASS), Galileo positioning system and/or BeiDou Navigation Satellite System or its equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a computing unit”. The corresponding structure is not president in the specification.
Claim 2 is rejected on the same basis as claim 1 for dependency reasons.
Claim 1 recites “a control unit”. The corresponding structure is not president in the specification.
Claim 2 is rejected on the same basis as claim 1 for dependency reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a computing unit”. The corresponding structure is not president in the specification which renders the claim indefinite.
Claim 2 is rejected on the same basis as claim 1 for dependency reasons.
Claim 1 recites “a control unit”. The corresponding structure is not president in the specification which renders the claim indefinite.
Claim 2 is rejected on the same basis as claim 1 for dependency reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 10,475,127 B1; pub. Nov. 12, 2019) in view of Cronin et al. (US 2019/0275856 A1; pub. Sep. 12, 2019).
Regarding claim 1, Potter et al. disclose: a system for automatic control of an air-conditioning system in a vehicle (col.22 L1-11), comprising: at least one sensor configured to continuously capture technical driving parameters of the vehicle (col.4 L14-26, col.7 L53-67, col.23 L56-67). Potter et al. are silent about: a computing unit configured to determine a current air quality from the captured technical driving parameters via a suitable algorithm; and a control unit configured to control the air-conditioning system in the vehicle, wherein the control comprises activating a recirculation circuit and/or activating a fresh-air circuit of the air-conditioning system with reference to the determined current air quality.
In a similar field of endeavor, Cronin et al. disclose: a computing unit configured to determine a current air quality from the captured technical driving parameters via a suitable algorithm (para. [0021]-[0023]); and a control unit configured to control the air-conditioning system in the vehicle, wherein the control comprises activating a recirculation circuit and/or activating a fresh-air circuit of the air-conditioning system with reference to the determined current air quality (para. [0021]-[0023]) motivated by the benefits for vehicle occupants improved comfort.
In light of the benefits for vehicle occupants improved comfort, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Potter et al. with the teachings of Cronin et al.
Regarding claim 2, Potter et al. disclose: the at least one sensor comprises one or more of: a video camera, wherein the captured technical driving parameters comprise image data captured by the video camera (col.7 L53-67); a position determination unit, wherein the captured technical driving parameters comprise a current geographical position of the vehicle and/or a current number of real-time satellite connections; a radar sensor, wherein the captured technical driving parameters comprise detected objects and/or a speed of detected objects in surroundings of the vehicle; a lidar sensor (col.7 L53-67), wherein the captured technical driving parameters comprise detected objects and/or a speed of detected objects in the surroundings of the vehicle; an ultrasonic sensor, wherein the captured technical driving parameters comprise detected objects and/or a distance from detected objects in the surroundings of the vehicle; a light and/or solar sensor, wherein the captured technical driving parameters comprise a current brightness value and/or a change in the current brightness value; a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle; a speed sensor, wherein the captured technical driving parameters comprise a real- time speed of the vehicle and/or the real-time speed of the vehicle with reference to a permitted maximum speed; and an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener.
Regarding claim 3, Potter et al. and Cronin et al. disclose: continuously capturing, using at least one sensor, technical driving parameters of the vehicle; determining, using a computing unit, a current air quality from the captured technical driving parameters via a suitable algorithm; and controlling, using a control unit, the air-conditioning system in the vehicle, comprising activating a recirculation circuit of the air-conditioning system and/or activating a fresh-air circuit of the air-conditioning system with reference to the determined air quality (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 4, Potter et al. disclose: a video camera, wherein the captured technical driving parameters comprise image data captured by the video camera; a position determination unit, wherein the captured technical driving parameters comprise a current geographical position of the vehicle and/or a current number of real-time satellite connections; a radar sensor, wherein the captured technical driving parameters comprise detected objects and/or a speed of detected objects in surroundings of the vehicle; and/or a lidar sensor, wherein the captured technical driving parameters comprise detected objects and/or a speed of detected objects in the surroundings of the vehicle; an ultrasonic sensor, wherein the captured technical driving parameters comprise detected objects and/or a distance from detected objects in the surroundings of the vehicle; a light and/or solar sensor, wherein the captured technical driving parameters comprise a current brightness value and/or a change in the current brightness value; a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle; a speed sensor, wherein the captured technical driving parameters comprise a real- time speed of the vehicle and/or the real-time speed of the vehicle with reference to a permitted maximum speed; and an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884